Title: From Thomas Jefferson to Isaac Harby, 6 January 1826
From: Jefferson, Thomas
To: Harby, Isaac


                        Sir
                        
                            Monticello
                            Jan. 6. 26.
                    I have to thank you for the copy you have been so kind as to send me of your discourse before the reformed society of Israelites. I am little acquainted with the Liturgy of the Jews or their mode of worship  but the reformation proposed and explained in the discourse appears entirely reasonable. nothing is wiser than that all our institutions should keep pace with the advance of time and be improved with the improvements of the human mind. I have thought it a cruel addition to the wrongs which that injured sect have suffered that their youths should be excluded from the instructions in science afforded to all others in our public seminaries by imposing on them a course of theological reading which their consciences do not permit them to pursue, and in the University lately established here we have set the example of casing to violate the rights of conscience by any injunctions on the different sects respecting their religion.I pray you to accept assurances of respect and esteem.
                        Th: Jefferson
                    